                                                           MOSER LAW FIRM, P.C.
Steven J. Moser, Esq.
Phone 631-759-4054
smoser@moseremploymentlaw.com


                                                    February 26, 2021

VIA ECF

Hon. Cheryl L. Pollak, USMJ
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:    Fuentes v. GGNGJG Enterprises, Inc, 19-cv-7113(GRB)(CP)

Dear Judge Pollak:

        I represent the Plaintiff in the above referenced action. On January 13, 2021 the parties
reached a settlement in the above referenced matter. More specifically, the parties reached a
settlement in the amount of $78,000.000 to be paid in six equal installments of $13,000.00. On
January 18, 2021 I received a proposed settlement agreement from counsel for Defendants
confirming the settlement amount and payment plan. The most recent version of the settlement
agreement was exchanged on February 2, 2021. A copy of this settlement agreement is annexed
hereto as Exhibit 1. Since February 2, 2021, however, the Defendants have not proposed any
further changes to the agreement or signed the agreement.

       On February 2, 2021, the Court directed the parties to submit a settlement agreement on
or before February 26, 2021.

       Plaintiff hereby submits the attached proposed settlement agreement and requests that the
Court schedule a conference so that the settlement reached between the parties may be
consummated.

                                                    Respectfully submitted,




                                                    Steven J. Moser




                         5 east main street, Huntington, NY 11743
                             www.moseremploymentlaw.com
